DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on June 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,431,804 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1, 3, and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, and 12 of U.S. Patent No. 10,431,804, as evidenced by Byun et al. (US 2011/0052949) is withdrawn following the filing of the Terminal Disclaimer.
The rejection of claims 1, 3, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US 2011/0052949) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 2011/0052949) is withdrawn following the applicant’s amendment to claim 1.
Byun et al. (US 2011/0052949) and Kim (CN 103022403 and its English equivalent US 2013/0059170) fail to teach the secondary batteries in claims 1, 9, and 16.
There are no prior art teachings that would motivate one of ordinary skill to modify Byun et al. or Kim and obtain the secondary batteries in claims 1, 9, and 16 of the instant application.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANCA EOFF/Primary Examiner, Art Unit 1722